 



EXHIBIT 10.55
CRITICAL THERAPEUTICS, INC.
ANNUAL TARGET CASH BONUSES FOR EXECUTIVE OFFICERS
     On November 5, 2007, based on the recommendation of the Compensation
Committee of the Board of Directors of Critical Therapeutics, Inc. (the
“Company”), the independent directors of the Board of Directors established
annual target cash bonuses for executive officers for 2008. In addition, in
connection with the appointment of Trevor Phillips, Ph.D. as President and Chief
Executive Officer effective April 1, 2008, the Company and Dr. Phillips entered
into an amended and restated employment agreement that provides for an increase
in Dr. Phillips’ annual target cash bonus. The current annual target cash bonus
for 2008, as a percentage of 2008 annual base salary, for each executive officer
is as follows:

              Name   Position   Bonus Target %
Frank E. Thomas*
  President and Chief Executive Officer     40 %
 
           
Trevor Phillips, Ph.D.*
  Chief Operating Officer and Senior Vice President of Operations     40 %
 
           
Thomas P. Kelly
  Chief Financial Officer and Senior Vice President of Finance and Corporate
Development     30 %
 
           
Scott B. Townsend, Esq.
  General Counsel, Senior Vice President of Legal Affairs and Secretary     30 %
 
           
Jeffrey E. Young
  Chief Accounting Officer, Vice President of Finance and Treasurer     30 %

 

*   On March 2, 2008, Frank E. Thomas resigned as President and Chief Executive
Officer effective March 31, 2008. On March 4, 2008, the Company announced that
the Board of Directors appointed Trevor Phillips, Ph.D. as President and Chief
Executive Officer of the Company effective April 1, 2008.

     The Compensation Committee may make actual cash bonus awards that may be
greater or less than the annual target cash bonus based on overall corporate
performance and individual performance. None of the executive officers is
guaranteed any annual cash bonus.

 